Citation Nr: 0631858	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  02-13 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for residuals of 
shrapnel wounds to the legs and head.

2.  Entitlement to service connection for beriberi.

3.  Entitlement to service connection for malaria.

4.  Entitlement to service connection for dysentery.

5.  Entitlement to service connection for arthritis.

6.  Entitlement to service connection for a condition 
manifested by fever.

7.  Entitlement to service connection for a condition 
manifested by colds.



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who had recognized active service 
from February 1943 to July 1945.  The case is before the 
Board of Veterans' Appeals (Board) on remand from the United 
States Court of Appeals for Veterans Claims (Court).  The 
case was initially before the Board on appeal from an April 
2000 rating decision by the Department of Veterans Affairs 
(VA), Regional Office (RO) in Manila, the Republic of the 
Philippines.  In a July 2003 decision, the Board determined 
that the veteran's notice of disagreement received in 
September 2000 specifically listed only the issue of 
entitlement to service connection for residuals of shrapnel 
wounds of the legs and head, and thus, the other six issues 
that were addressed in the April 2000 rating decision were 
not properly before the Board.  The July 2003 decision also 
denied the veteran's claim of entitlement to service 
connection for residuals of shrapnel wounds of the legs and 
head.  The veteran appealed, and in a December 2005 
memorandum decision, the Court reversed the Board's 
determination that the appellant's NOD expressed 
disagreement only with the decision to deny him service 
connection for residuals of shrapnel wounds of the legs and 
head.  The Court also vacated that part of the Board's 
decision that denied service connection for residuals of 
shrapnel wounds of the legs and remanded it for 
readjudication.

The case is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


REMAND

The veteran contends that on May 7, 1945 he underwent 
surgery for shrapnel wounds in an Army Field Hospital in the 
Philippines.  He identified a Dr. Antonio Munoz and a Dr. 
Cordero as doctors in his regiment, and indicated that both 
doctors had died years ago.  A search for the veteran's 
service medical records at the National Personnel Records 
Center (NPRC) was unsuccessful, and in its July 2003 
decision, the Board found that no service medical records of 
the veteran existed, and that a further request for service 
medical records was unnecessary.  The Court has determined 
that VA failed to assist the veteran in not making 
reasonable efforts to obtain potential records that were 
identified and authorized by release by the veteran in 
February 2002; by not requesting such documents as morning 
reports or daily sick call reports from the veteran's 
regiment for May 7, 1945; and by not attempting to identify 
Dr. Antonio Munoz or Dr. Cordero as Army doctors in the 
Philippines during 1945.  

The Court also determined that in his September 2000 Notice 
of Disagreement, the appellant disagreed with the April 2000 
rating decision in its entirety (to include the matters of 
entitlement to service connection for the following:  
beriberi; malaria; dysentery; arthritis; a condition 
manifested by fever; and a condition manifested by colds.)  
The RO has not addressed these matters in a Statement of the 
Case (SOC).  The Court has held that where (as here) a 
notice of disagreement has been submitted regarding a matter 
which has not been addressed in a SOC, such matter must be 
remanded to the RO for issuance of a SOC.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following:

1.  The RO should issue a SOC addressing the 
matters of entitlement to service connection 
for the following:  beriberi; malaria; 
dysentery; arthritis; a condition manifested 
by fever; and a condition manifested by 
colds.  The appellant must be advised of the 
time limit for filing a substantive appeal, 
and also that the Board will have 
jurisdiction in these matters only if he 
does file a timely substantive appeal.  If 
he timely perfects an appeal, these matters 
should be returned to the Board for further 
appellate consideration, if otherwise in 
order.
2.  The RO should make exhaustive efforts to 
obtain records that were identified and 
authorized by release by the veteran in 
February 2002, specifically, records of Drs. 
Munoz, Cordero, and Nadal.  All efforts to 
obtain the records should be documented, and 
any records obtained should be associated 
with the claims folder.

3.  The RO should seek morning reports and 
daily sick call reports for the veteran's 
regiment (the 110th Infantry Regiment) for 
May 7, 1945, from the NPRC and any other 
appropriate source.  All efforts to obtain 
the records should be documented, and any 
records obtained should be associated with 
the claims folder.

4.  The RO should make reasonable efforts to 
identify Dr. Antonio Munoz and Dr. Cordero 
as Army doctors in the Philippines during 
1945.  All efforts at identification must be 
documented, and any records/information 
obtained should be associated with the 
claims folder.

5.  Following the above development, the 
RO should readjudicate the veteran's claim 
for entitlement to service connection for 
residuals of shrapnel wounds of the legs 
and head.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC, and provide the veteran the 
opportunity to respond.  The case should 
then be returned to the Board if 
indicated.

The purpose of this remand is to satisfy the mandates of the 
Court.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These 
claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)(2006).


